DETAILED ACTION
Claim 1 is pending in the Instant Application. 
Claim 1 is rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The Instant Application, filed 11/12/2021 is a continuation of 15/911,481, filed 03/05/2018, now abandoned, a continuation of 11/792,391, filed 06/06/2007, now U.S. Patent #9,946,736, which is a national stage entry of PCT/IL2007/000074, International Filing Date: 01/21/2007, which claims Priority from Provisional Application 60/844,359, filed 09/14/2006 and Provisional Application 60/759,973, filed 01/19/2006.

Information Disclosure Statement



The information disclosure statement (IDS) submitted on 12 November 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ackerman, United States Patent Application Publication No. 2003/0200217, in view of Bramson, United States Patent Application Publication No. 2006/0047725.

As per claim 1, Ackerman discloses a communication management system for managing communication between various individuals via a communication network, the system comprising a processor and a non-transitory computer readable memory and being connected to the communication network ([0002] wherein computers are described communicating over a network, wherein a computer uses a processor and memory), wherein said processor is configured and operable to carry out the following: 
selectively communicate with a verified database of individuals ([0058] wherein a user can selectively communicate with an individual in a database by requesting a virtual date), storing a plurality of individual related data record in association with a plurality of individuals ([0052] wherein an individual related data record is recognized as an individual profile data stored in a database), 
being responsive to request data indicative of intended communication, via the communication network, between a first individual and a second individual who is the verified individual having the associated individual related data record stored in the verified database, to perform the following:
identify first individual related data and communicate with the verified database to determine whether the first individual is classified by the verified database as a verified individual([0061] wherein the user must use biometrics to login, which have been previously stored in a verification database, and [0051] wherein biometrics are stored, and a “pass” must occur i.e. the profile is verified), and based on whether or not -39- the first individual is classified as a verified one, generating management data to manage said request data with regard to said intended communication ([0061] if the first individual is verified, a date can begin, wherein an audit report is recognized as the management data to manage the request by serving as proof of authentication), but does not disclose the individual related data record associated with a specific individual as stored in said verified database comprising: 
 (i) data entered by said specific individual and including information regarding said specific individual and regarding one or more related individuals, and (ii) data assigned by the verified database to said individual related data record associated with the specific individual and comprising a reliability measure indicative of a degree of reliability of said specific individual based on degree of match of the information provided by said specific individual about said one or more related individuals and data about said one or more related individuals entered by one or more other individuals having associated individual related data records stored in the verified database, the reliability measure serving to classify the specific individual as a verified individual. However, Bramson teaches the individual related data record associated with a specific individual as stored in said verified database comprising: 
 (i) data entered by said specific individual and including information regarding said specific individual and regarding one or more related individuals ([0085] wherein the individual can enter information in the individual’s profile about the specific individual and [0121]-[0122] wherein the individual can “vouch” for information regarding another individual and information describing the relationship allowing him to enter “vouch” for the information), and (ii) data assigned by the verified database to said individual related data record associated with the specific individual  and comprising a reliability measure indicative of a degree of reliability of said specific individual based on degree of match of the information provided by said specific individual about said one or more related individuals and data about said one or more related individuals entered by one or more other individuals having associated individual related data records stored in the verified database, the reliability measure serving to classify the specific individual as a verified individual ([0123]-[0124] wherein the reliability measure is recognized as the “trust” score in the prior art, wherein the trust score is based on the degree of match of the information provided by said specific individual about said related individual (for instance when a voucher has vouched for each other’s profile information).
Both Ackerman and Bramson describe verifying user information. One could include the relating information from Bramson with the ability to determine a verified user to begin communication in Ackerman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of initiating communication with a user in Ackerman with the relating information in Bramson in order to better understand how strong the quality of the information provided by the user.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168